EXHIBIT 10.29

 

XCEL ENERGY INC.

EXECUTIVE ANNUAL INCENTIVE AWARD PLAN

FORM OF RESTRICTED STOCK AGREEMENT

 

This Agreement, dated and effective <<date>>, by and between Xcel Energy Inc., a
Minnesota corporation (“Xcel Energy”) and <<Name>> (the “Participant”) evidences
an award of restricted stock and the applicable terms and conditions of the
award.

 

1.                                       Shares Awarded.  Xcel Energy awards the
Participant <<share number>> shares of Common Stock of Xcel Energy (the
“Shares”) pursuant to the Xcel Energy Inc. Executive Annual Incentive Award Plan
(the “Plan”), upon the terms and conditions of the Plan and this Agreement.  The
Plan as currently in effect is incorporated by reference and the Participant
acknowledges the receipt of a copy thereof.

 

2.                                       Restrictions on Transfer and Restricted
Periods.

 

(a)                                  During the respective periods hereinafter
described (the “Restricted Periods”), the Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Participant, except as
hereinafter provided.

 

(b)                                 The restrictions described above shall
commence on the date of this Agreement (the “Commencement Date”) and, except as
provided in paragraph 2(c) or paragraph 3, shall terminate with respect to
one-third of the Shares on <<date>>; one-third of the Shares on <<date>> and
with respect to the remaining Shares on <<date>> or the next available trading
date, if the designated date is not a trading date.

 

(c)                                  Shares will vest and be available upon the
expiration of the applicable Restricted Period or, if earlier, upon a Change in
Control as defined in the Plan.  The Committee of the Board of Directors
designated as the Plan administrator (the “Committee”) shall have the authority,
in its discretion, to accelerate the lapse of restrictions whenever the
Committee determines that such action is appropriate by reason of changes in
applicable tax or other laws, or other changes in circumstances occurring after
the commencement of the Restricted Periods.

 

3.                                       Termination of Service.  If the
Participant ceases to maintain an active employment relationship with Xcel
Energy and its affiliates as defined in the Plan for any reason other than
permanent and total disability (for purposes of this Plan disability is defined
as qualification for long term disability benefits under a company sponsored
plan), death or retirement (for purposes of this Plan retirement is defined as
voluntary termination on or after the attainment of age 55), all shares which
are subject to the restrictions imposed by paragraph 2 shall be forfeited and
returned to Xcel Energy; provided, however, that if the Participant ceases
employment by reason of permanent and total disability, death or retirement, the
restrictions shall lapse.

 

--------------------------------------------------------------------------------


 

4.                                       Certificates for Shares.  If no
election is filed under Section 83(b) of the Internal Revenue Code of 1986, or
any amendment or substitute therefor (“Code”) for immediate taxation, Xcel
Energy shall hold the Shares in its custody on behalf of the Participant in a
segregated account with a nominee name.  As restrictions are released, the
Shares will be automatically transferred to the account of the Participant in
Xcel Energy’s Dividend Reinvestment and Stock Purchase Plan.

 

If the Participant makes an election under Code Section 83(b) on or before
<<date>>, to accept immediate taxation of the Shares, which election form shall
be delivered to Xcel Energy in care of the Director, Total Compensation, Xcel
Energy shall cause certificates to be issued from the nominee account in the
name of the Participant for the number of whole shares in the Participant’s
account and shall hold such certificates for the Participant until expiration of
the Restricted Period.  Any fractional share shall be retained in the
Participant’s account.  Such certificates shall bear the following legend prior
to the expiration of the Restricted Period applicable thereto:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Xcel Energy Inc. Executive Annual Incentive Award Plan and an Agreement
entered into between the registered owner and Xcel Energy Inc., a Minnesota
corporation.  Copies of such Plan and Agreement are on file in the Human
Resources Department, Xcel Energy Inc., 414 Nicollet Mall, Minneapolis,
Minnesota.”

 

Simultaneously with the execution of this Agreement or at any time requested by
Xcel Energy, the Participant will execute a stock power endorsed in blank and
promptly deliver such stock power to Xcel Energy with respect to restricted
Shares and Shares purchased with dividends thereon.  Xcel Energy may condition
the issuance or delivery of restricted Shares upon receipt of such stock power.

 

5.                                       Participant’s Rights.  Except as
otherwise provided herein, Participant shall have all the rights of a
stockholder, including, but not limited to, the right to vote all of the
Shares.  Dividends payable on Shares shall be reinvested in additional shares of
Common Stock which Xcel Energy at its discretion may purchase through Xcel
Energy’s Dividend Reinvestment and Stock Purchase Plan for the account of the
Participant at the same time as dividends are reinvested under said Dividend
Reinvestment Plan for the participants in that Plan. Any additional shares of
Common Stock purchased by reinvested dividends shall be subject to the same
Restricted Periods as the original Shares awarded and deemed to be Shares for
purpose of this Agreement

 

2

--------------------------------------------------------------------------------


 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the Restricted Period with respect to any Shares or lapse of
restrictions for any other reason as provided in this Agreement, Xcel Energy
shall cause the Shares released from restriction to be transferred to the
account of the Participant in Xcel Energy’s Dividend Reinvestment and Stock
Purchase Plan.  If the Participant dies before the restrictions lapse, and
unless the Participant has directed otherwise in writing delivered to the Xcel
Energy Compensation Department, the certificates in respect of such restricted
Shares shall be reissued and delivered to the Participant’s legal spouse,
otherwise to the estate free of the restrictions referred to in paragraph 2
above and without the legend provided for in paragraph 4 above.

 

7.                                       Changes in Capitalization of Xcel
Energy.  If there is any change in the outstanding shares of Common Stock by
reason of a stock dividend or distribution, stock split-up, recapitalization,
combination or exchange of shares, or by reason of merger, consolidation, or
other corporate reorganization, any additional shares of Common Stock or other
securities received, with respect to Shares subject to the restrictions
contained in paragraph 2 above, shall be subject to such restrictions and the
certificate or other instruments representing or evidencing such shares or
securities shall be legended and deposited with Xcel Energy in the manner
provided in paragraph 4 above.

 

8.                                       General Restrictions.  Each Award
granted pursuant to the Plan shall be subject to the requirement that if, in the
opinion of the Committee:

 

(a)                                  the listing, registration, or qualification
of any shares of Common Stock related thereto upon any securities exchange or
pursuant to any state or federal law;

 

(b)                                 the consent or approval of any regulatory
body; or

 

(c)                                  an agreement by the recipient with respect
to the disposition of any such shares of Common Stock;

 

is necessary or desirable as a condition of the issuance or sale of such shares
of Common Stock, such Award shall not be consummated unless and until such
listing, registration, qualification, consent, approval, or agreement is
affected or obtained in form satisfactory to the Committee.

 

9.                                       Withholding.  Xcel Energy may require
the Participant to remit to it, or may withhold from the Award or from the
Participant’s other compensation, an amount sufficient to satisfy any applicable
federal, state, local tax, employment, FICA or other mandated withholding
requirements in regard to the Award in the year or years the Award becomes
taxable to the Participant.  Participant may elect to satisfy the withholding
requirement, in whole or in part, by tendering shares of previously acquired
Common Stock (either by the delivery of share certificates or by attestations)
or by having Xcel Energy withhold Shares from the Award at the rate the
Committee determines satisfies the applicable withholding requirements of the
Code.  If no election is made, Shares will be withheld.

 

3

--------------------------------------------------------------------------------


 

10.                                 Plan and Plan Interpretations as
Controlling.  The Shares hereby awarded and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Plan, which
are controlling.  All determinations and interpretations of the Committee shall
be binding and conclusive upon the Participant or his legal representatives with
regard to any question arising hereunder or under the Plan.

 

11.                                 Participant Service.  Nothing in this
Agreement shall limit the right of Xcel Energy or any of its subsidiaries to
terminate the Participant’s service as an officer or employee, or otherwise
impose upon Xcel Energy or any of its subsidiaries any obligation to employ or
accept the services of the Participant.

 

12.                                 Participant Acceptance.  The Participant
shall signify acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy to Xcel Energy.

 

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Agreement to be executed as of the date first above written.

 

 

 

XCEL ENERGY INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Cynthia L. Lesher

 

 

Chief Administrative and Chief HR Officer

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

 

<<Name>>

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

4

--------------------------------------------------------------------------------